UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2167


AGUSTIN PANTOJA-MEDRANO, a/k/a Agustin Pantoja, a/k/a
Agustin Pantoja Medrano, a/k/a Augustin Pantoja Medrano,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   March 19, 2013                    Decided:   April 5, 2013


Before MOTZ, KING, and AGEE, Circuit Judges.


Petition for review denied by unpublished per curiam opinion.


ARGUED:   Parker   Joseph   Clote,  JOHNSON   &   ASSOCIATES,  PC,
Arlington, Virginia, for Petitioner. Holly Smith, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.        ON
BRIEF: Randall L. Johnson, JOHNSON & ASSOCIATES, PC, Arlington,
Virginia, for Petitioner.       Stuart Delery, Acting Assistant
Attorney General, Civil Division, Blair T. O'Connor, Assistant
Director,   Edward   C.   Durant,   Trial   Attorney,   Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Agustin Pantoja-Medrano, a citizen of Mexico, petitions for

review of a final order of removal entered by the Board of

Immigration Appeals (BIA).                      The Immigration Judge (IJ) found

that Pantoja-Medrano established a likelihood of persecution on

account     of        his     membership        in     a    particular           social       group

consisting       of    imputed       government        informants          and    granted          him

withholding       of        removal.       The       BIA    vacated,       concluding          that

Pantoja-Medrano’s             proposed      group          failed    to     qualify           as    a

particular social group within the meaning of the Immigration

and   Nationality           Act.     For    the      reasons      that     follow,       we    deny

Pantoja-Medrano’s petition for review.



                                                I.

      Pantoja-Medrano, born in Mexico, entered the United States

in 2001 as a lawful permanent resident.                           In March 2006, he was

convicted of possession of cocaine and sentenced to five years

with his sentence suspended.                     In December 2010, the Department

of Homeland Security issued Pantoja-Medrano a notice to appear,

alleging         he         was      removable         pursuant            to        8     U.S.C.

§ 1227(a)(2)(B)(i)            because      of    his   conviction          of    a   controlled

substance        offense          after    admission         to     the     United        States.

      Pantoja-Medrano              conceded       removability            but    applied           for

asylum or withholding of removal, claiming he feared returning

                                                 2
to Mexico because of threats on his life from drug traffickers

who blamed him for their arrest and removal from the United

States.     The IJ credited Pantoja-Medrano’s testimony as to the

following facts.

     In    2006,     Pantoja-Medrano              briefly       lived    in    a    house    with

three individuals with whom he worked at the time:                                      Roberto

Estrada,    Fernando           Romero,      and    Jesus    Garcia.           While     Pantoja-

Medrano was living in the house, federal authorities executed a

search    in   response             to   suspected      drug     activity.           They   took

custody of all of the house’s occupants except Pantoja-Medrano.

     About four months later, Pantoja-Medrano visited Estrada in

prison at Estrada’s request.                      Estrada told Pantoja-Medrano he

believed Pantoja-Medrano was responsible for the raid.                                      After

being    deported     to       Mexico,      Estrada       called    Pantoja-Medrano            and

threatened to kill him, and has repeatedly contacted Pantoja-

Medrano’s      sister         saying       he     plans    to    kill     Pantoja-Medrano.

Pantoja-Medrano also heard that Romero had re-entered the United

States and wanted to kill him.

     The       IJ    found           that       Pantoja-Medrano          established           his

membership      in        a     particular            social     group        consisting        of

“individuals        who       had    the    characteristics        imputed         to   them   of

being an informant informing against individuals who had the

strong likelihood of being involved in the drug trade and drug

trafficking out of Mexico in the United States.”                                   Further, the

                                                  3
IJ found it more likely than not that Pantoja-Medrano would be

subject to persecution based on his membership in that group

should he return to Mexico.                 The IJ denied Pantoja-Medrano’s

request    for    asylum     as    a   matter     of      discretion      based    on    the

gravity     of   his    drug      offense       but       granted   his    request       for

withholding of removal.

     The    Government       appealed       the    IJ’s      decision      to   the     BIA,

arguing that Pantoja-Medrano did not show he was a member of a

particular social group. *             The BIA sustained the Government’s

appeal and ordered Pantoja-Medrano removed.



                                          II.

     To qualify for withholding of removal, an applicant must

show it is more likely than not that his “life or freedom would

be threatened” in the proposed country of removal on account of

“race, religion, nationality, membership in a particular social

group,     or    political     opinion.”              8    U.S.C.   §     1231(b)(3)(A),

8 C.F.R. § 208.16(b).             We must uphold the BIA’s conclusion that

Pantoja-Medrano is ineligible for withholding of removal unless

it is “manifestly contrary to law.”                       8 U.S.C. § 1252(b)(4)(C).

In   making      this   determination,            we      review    the    BIA’s      legal

     *
       The Government also challenged the IJ’s decision on other
grounds, but the BIA did not address those arguments and we need
not do so.



                                            4
conclusions         de    novo    and   its    factual     findings       under   the

substantial         evidence     standard,     treating    them      as   conclusive

unless       “any     reasonable      adjudicator      would    be   compelled    to

conclude to the contrary.”              Marynenka v. Holder, 592 F.3d 594,

600 (4th Cir. 2010) (internal quotation marks omitted); see 8

U.S.C. § 1252(b)(4)(B).

       The     only      issue   on   appeal   is     whether   Pantoja-Medrano’s

proposed group qualifies as a “particular social group” within

the meaning of the Immigration and Nationality Act (INA).                         The

INA does not define “particular social group,” but we have found

that     the    BIA’s       interpretation      “is     entitled     to    [Chevron]

deference and must be accepted if reasonable.”                        Hui Zheng v.

Holder, 562 F.3d 647, 651 (4th Cir. 2009) (internal quotation

marks omitted) (citing Chevron, U.S.A., Inc. v. NRDC, Inc., 467
U.S. 837 (1984)); see Lizama v. Holder, 629 F.3d 440, 446-47

(4th Cir. 2011).

       The BIA defines persecution on account of membership in a

particular social group as “persecution that is directed toward

an individual who is a member of a group of persons all of whom

share a common, immutable characteristic [,] . . . one that the

members of the group either cannot change, or should not be

required to change because it is fundamental to their individual

identities or consciences.”              Matter of Acosta, 19 I. & N. Dec.

211, 233 (BIA 1985), overruled on other grounds by Matter of

                                           5
Mogharrabi, 19 I. & N. Dec. 439 (BIA 1987).                     Further, the BIA

requires that a particular social group be socially visible, and

that it be “defined with sufficient particularity to delimit its

membership.”      Lizama, 629 F.3d at 447 (citing Matter of E–A–G–,

24 I. & N. Dec. 591, 594 (BIA 2008); In re A–M–E & J–G–U, 24 I.

& N. Dec. 69, 74–76 (BIA 2007); Matter of Acosta, 19 I. & N.

Dec. at 233).

       This   court       has     adopted      both    the     immutability     and

particularity      requirements.         See,    e.g.,   Crespin-Valladares      v.

Holder, 632 F.3d 117, 124 (4th Cir. 2011) (noting our acceptance

of the immutability criterion); Zelaya v. Holder, 668 F.3d 159,

166-67    (4th    Cir.    2012)   (rejecting      proposed     group   as   lacking

particularity).          But we have not yet had occasion to determine

whether the social visibility requirement comports with the INA.

See, e.g., Zelaya, 668 F.3d at 165 n.4.                      Our sister circuits

have    divided    on     the    question.       Compare     Orellana-Monson     v.

Holder,    685 F.3d 511,    521   (5th    Cir.   2012)    (adopting    social

visibility requirement); Scatambuli v. Holder, 558 F.3d 53, 59-

60 (1st Cir. 2009) (same), with Valdiviezo-Galdamez v. Att’y

Gen. of the U.S., 663 F.3d 582, 603-607 (3d Cir. 2011) (refusing

to adopt social visibility requirement); Gatimi v. Holder, 578
F.3d 611, 615-16 (7th Cir. 2009) (same).

       Once again, we find it unnecessary to address the validity

of the social visibility criterion.                   Because Pantoja-Medrano’s

                                          6
proposed      group    lacks   particularity,            he    cannot       show    he    is    a

member of a particular social group regardless of whether we

require social visibility.

       Particularity requires that a proposed social group have

“particular and well-defined boundaries.”                        Zelaya, 668 F.3d at

166.    Thus, we have rejected proposed groups sharing only broad

or amorphous characteristics that fail to “provide an adequate

benchmark for determining group membership.”                              Lizama, 629 F.3d

at 447 (internal quotation marks omitted) (finding that wealth,

Americanization,         and       opposition       to        gangs        were     amorphous

characteristics         that       failed    to     provide           a     benchmark       for

determining membership in proposed group); see also Matter of S-

E-G-, 24 I. & N. Dec. 579, 585 (BIA 2008) (rejecting proposed

group of “male children who lack stable families and meaningful

adult protection, who are from middle and low income classes,

who live in the territories controlled by the MS–13 gang, and

who refuse recruitment” because “people's ideas of what those

terms mean can vary” (internal quotation marks omitted)).

       Our    recent    decision       in    Zelaya      is     especially          relevant.

There    we    held    that    a    proposed      group        consisting          of    “young

Honduran      males    who    refuse    to   join     MS-13,      have         notified    the

authorities      of     MS-13’s        harassment         tactics,          and     have       an

identifiable      tormentor        within     MS-13”      failed          to   satisfy      the

particularity     requirement.           Zelaya, 668 F.3d       at   165-67.         We

                                             7
explained    that    opposition    to     gangs   and   resistance     to    gang

recruitment were amorphous characteristics, and “the fact that

Zelaya’s conduct in resisting recruitment included complaining

twice to the police add[ed] little to the particularity equation

in the face of the common sense proposition that MS–13 would

look unfavorably upon anyone who complained about its harassment

tactics to the police.”        Id. at 166.

      If anything, the proposed social group in Zelaya was more

particularized      than   that   at    issue   here,   as   it   consisted     of

actual informants who shared several additional characteristics.

The members of Pantoja-Medrano’s proposed group are alike only

in that someone suspects each of them of having informed against

drug traffickers.          We simply cannot find that this group has

“particular and well-defined boundaries such that it constitutes

a discrete class of persons.”             Crespin-Valladares, 632 F.3d at

125     (internal   quotation     marks     omitted).        Thus,   the    BIA’s

conclusion that Pantoja-Medrano failed to establish membership

in a particular social group was not “manifestly contrary to

law.”    8 U.S.C. § 1252(b)(4)(C).



                                       III.

      For the foregoing reasons, Pantoja-Medrano’s petition for

review is

                                                                           DENIED.

                                        8